Case 3:20-cv-06761-JSC Document 1-5 Filed 09/29/20 Page 1 of 3




                 Exhibit 5
          Case 3:20-cv-06761-JSC Document 1-5 Filed 09/29/20 Page 2 of 3
0065
       Case 1:14-cv-01211-JAM-SAB Document 19-3 Filed 01/09/15 Page 15 of 70




                                     DEPARTMENT OF THE TREASURY
                                BUREAU OF ALCOHOL, TOBACCO AND FIREARMS
                         CORRESPONDENCE APPROVAL AND CLEARANCE




                                          iJEC 2 7 2J02              903050:RDC
                                                                     3311/2003-016




                  Mr. Lane Browne
                  Mega Machine Shop, Incorporated
                  5323 Joppa s.w.
                  Tumwater, Washington 98512-8020               I
                                                                l_
                  Dear Mr. Browne:

                  This refers to four AR-15 type lower receiver samples
                  that were received by this office on October 3, 2002,
                  for the purposes o f examination and classification.

                  You indicate that each of the samples represents a
                  separate stage in the manufacturing process. The
                  samples are labeled "OP-1," "OP-2," "OP-3," and "OP-
                  4."

                  Receiver sample "OP-1" is a solid casting having holes
                  drilled for the takedown pins, sel ector, hammer,
                  trigger, bolt catch, rear takedown pin retainer, and
                  magazine catch. Further, the areas for the magazine
                  catch and bolt catch have been partially machined and
                  the rear ring threaded for the buffer tube. Machining
                  of the interior cavity and magazine well has not been
                  made on this sample.

                  Receiver sample "OP - 2," in addition to the operat ions
                  above, has had the magazine well and interior cavity
                  machined, trigger slot machined, trigger guard holes
                  drilled, and the slots for the magazine catch and bolt
                  catch completed.

                  Receiver sample "OP- 3," in addit ion to the operations
                  above, has had the hole drilled in the receiver ring
                  for the buffer retainer.



                                                                 REVIEWER            REVIEWER                 REVIEWER




                                                                            · u.s . Go¥ernment Prinwl; Oftiot: 2002 - 49t·I11/535SJ




                                                                                                                                      0065
          Case 3:20-cv-06761-JSC Document 1-5 Filed 09/29/20 Page 3 of 3
0066
       Case 1:14-cv-01211-JAM-SAB Document 19-3 Filed 01/09/15 Page 16 of 70




                                                         DEPARTMENT OF THE TREASURY
                                                    BUREAU OF ALCOHOL, TOBACCO AND FIREARMS
                                        CORRESPONDENCE APPROVAL AND CLEARANCE

                                                                           -2-

                            Mega Machine Shop, Inc.


                            Receiver sampl e "OP-4," in addition to the operations
                            above, has had the hole for the grip screw drilled and
                            tapped, and the markings applied. The left side of
                            the magazine well is marked, in descending order,
                            "DALPHON," "SHELTON, WA.," "MULTI-CALIBER," "MODEL
                            B.F.D.," and "COB 0806." "FIRE" and "SAFE" are marked
                            adjacent to the safety selector hole.

                            We have determined that an AR -15 receiver can still
                            function as a firearm receiver without a magazine
                            opening or the threaded hole for the buffer tube. In
                            addition, we previously examined an AR-15 style
                            receiver in a similar condition to your receiver
                            sample "OP-1" having the holes for the trigger and
                            hammer pins, but with a solid interior. The interior
                            cavity of the previously examined sample was finished
                            in approximately 75 minutes time using a 5/8 -inch
                            drill and a rotary file. This receiver was determined
                            to be a "firearm" as defined in Title 18, United
                            States Code (U.S. C. ), § 921(a) (3). Therefore , your
                            sample "OP-1" is also a firearm as defined .

                            Receiver samples "OP-2," "OP-3," and "OP-4 " are
                            manufactured to the point where they wi ll accept AR-15
                            type semiautomatic fire control components, the
                            magazine catch, the bolt catch, both takedown pins,
                            rear takedown pin retaine r, and buffer tube.
                            Therefore, each of these samples constitutes a
                            "firearm" as defined in Tit le 18, U.S.C. § 92 1 (a) (3 ) .

                            We trust the foregoing has been responsive to your
                            inqui ry. If we can be of any further assistance,
                            please contact us.

                                                               Sincerely yours,




                                                      Curtis H.A . Bartlett
                                               Chief, Fi rearms Technology Branch
                         INITIATOR         REVIEWER          REVIEWER          REVIEWER   REVIEWER   REVIEWER   REVIEWER
          CODE
          SURNAME

          DATE
          ATF F 9310.3A (7-97) (Formerly ATF F 1325.6A, which mey sllll De u sed)




                                                                                                                           0066
